                                                            Case 2:18-cv-01621-KJD-GWF Document 8 Filed 10/10/18 Page 1 of 2



                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7
                                                                                      UNITED STATES DISTRICT COURT
                                                       8
                                                                                               DISTRICT OF NEVADA
                                                       9
                                                           WILLIAM T. MARHOLD,                              )   Case No. 2:18-cv-01621-KJD-GWF
                                                      10                                                    )
                                                                                                            )   STIPULATION OF EXTENSION OF
                                                                                       Plaintiff,           )
                                                      11                                                        TIME FOR DEFENDANT EQUIFAX
                                                                                                            )
                                                           vs.                                              )   INFORMATION SERVICES LLC TO
                                                      12                                                    )   FILE ANSWER
             3883 Howard Hughes Parkway, Suite 1100




                                                           EQUIFAX INFORMATION SERVICES LLC;                )
Snell & Wilmer




                                                      13                                                    )
                    Las Vegas, Nevada 89169




                                                           PHH MORTGAGE CORPORATION; USAA                       (SECOND REQUEST)
                                                                                                            )
                         LAW OFFICES

                          702.784.5200




                                                      14   FEDERAL SAVINGS BANK; WEINSTEIN &                )
                               L.L.P.




                                                           RILEY, P.S.,                                     )
                                                      15                                                    )
                                                                                                            )
                                                      16                               Defendant.

                                                      17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

                                                      18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

                                                      19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND

                                                      20   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

                                                      21   answer, move or otherwise respond to the Complaint in this action is extended from October 10,

                                                      22   2018 through and including October 24, 2018. Plaintiff and Equifax are actively engaged in

                                                      23   settlement discussions. The additional time to respond to the Complaint will facilitate settlement

                                                      24   discussions.

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28
                                                           Case 2:18-cv-01621-KJD-GWF Document 8 Filed 10/10/18 Page 2 of 2



                                                       1            This stipulation is filed in good faith and not intended to cause delay.
                                                       2            Respectfully submitted this 10th day of October, 2018.
                                                       3                                                            SNELL & WILMER LLP
                                                       4
                                                                                                                By: /s/ Bradley Austin
                                                       5                                                            Bradley T. Austin
                                                                                                                    Snell & Wilmer, LLP
                                                       6
                                                                                                                    3883 Howard Hughes Pkwy., Suite 1100
                                                       7                                                            Las Vegas, NV 89169
                                                                                                                    Tel: 702-784-5200
                                                       8                                                            Fax: 702-784-5252
                                                                                                                    Email: baustin@swlaw.com
                                                       9

                                                      10                                                            Attorneys for Defendant
                                                                                                                    Equifax Information Services, LLC
                                                      11
                                                                                                                    No opposition
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                    /s/ David Krieger
Snell & Wilmer




                                                      13                                                            David H. Krieger, Esq.
                    Las Vegas, Nevada 89169




                                                                                                                    Nevada Bar No. 9086
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                                    HAINES & KRIEGER, LLC
                               L.L.P.




                                                      15                                                            8985 S. Eastern Ave., Suite 350
                                                                                                                    Henderson, NV 89123
                                                      16                                                            Phone: (702) 880-5554
                                                      17                                                            FAX: (702) 385-5518
                                                                                                                    Email: dkrieger@hainesandkrieger.com
                                                      18
                                                                                                                   Attorneys for Plaintiff
                                                      19

                                                      20

                                                      21                                                                    IT IS SO ORDERED:

                                                      22
                                                                                                                         __________________________
                                                      23                                                                 United States District Court Judge
                                                                                                                 UNITED STATES    MAGISTRATE       JUDGE
                                                      24
                                                                                                                            DATED: __________________
                                                                                                                                    10-11-2018
                                                      25

                                                      26   4812-3808-2680


                                                      27

                                                      28

                                                                                                             -2-
